Citation Nr: 0206448	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  93-07 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of injuries to the right femur and knee with right 
leg shortening, currently evaluated as 30 percent disabling.

2.  Entitlement to a rating higher than 10 percent for 
service-connected mechanical low back pain secondary to leg 
length discrepancy with degenerative changes, for the period 
preceding October 4, 1999.

3.  Entitlement to a rating higher than 20 percent for 
service-connected mechanical low back pain secondary to leg 
length discrepancy with degenerative changes, for the period 
beginning October 4, 1999


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to 
March 1975.

This appeal arises from a December 1992 decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the appellant's claim 
for entitlement to an increased rating for service-connected 
residuals of right femur and knee injuries, evaluated as 30 
percent disabling, and denied entitlement to an increased 
rating for service-connected low back pain with scoliosis, 
evaluated as 10 percent disabling.

VARO, in a December 1999 rating decision, granted the 
appellant an increased rating for his service-connected 
mechanical low back pain related to leg length discrepancy 
with degenerative changes from 10 to 20 percent disabling, 
effective October 4, 1999.

In a June 2001 rating decision, following the appellant's 
arthroscopic surgery VARO also granted him a temporary total 
evaluation for treatment of a service-connected condition 
requiring convalescence pursuant to 38 C.F.R. § 4.30, 
effective for the period from January 19, 2001 to April 30, 
2001. 



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
appellant's residuals of injuries to the right femur and knee 
with right leg shortening consist of a 3 cm shortening of the 
right leg with associated complaints of knee pain, weakness, 
fatigue, and degenerative joint disease of the right knee.

2.  The degenerative joint disease of the right knee involves 
pain and minimal loss of function; range of motion of the 
right knee was most recently reported as 0 to 130 degrees.

3.  The balance of the evidence does not show that the 
appellant's residuals of fracture, right femur, involve 
evidence of nonunion or false joint of the femur, ankylosis 
of the hip or knee, a flail hip joint, or severe subluxation 
or lateral instability of the knee.

4.  The appellant's low back pain, diagnosed as mechanical 
low back pain secondary to leg length discrepancy, have 
included complaints of muscle spasms with pain, and no more 
than moderate limitation of motion preceding October 4, 1999.

5.  The appellant's low back pain, diagnosed as mechanical 
low back pain secondary to leg length discrepancy, include 
complaints of muscle spasms with pain, and no more than 
moderate limitation of motion beginning October 4, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of injuries to the right femur and knee 
with right leg shortening, have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.27, 4.44, 4.58, 4.59, 4.71a, 
Diagnostic Codes 5255-5275 (2001).

2.  The criteria for a disability rating of 20 percent for 
mechanical low back pain secondary to leg length discrepancy 
with degenerative changes for the period preceding October 4, 
1999 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.72 Diagnostic Codes 5292, 5293 
(2001). 

3.  The criteria for a disability rating in excess of 20 
percent for mechanical low back pain secondary to leg length 
discrepancy with degenerative changes for the period beginning 
October 4, 1999 have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.72 Diagnostic 
Codes 5292, 5293 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, by virtue of the Statement of the 
Case and Supplemental Statements of the Case issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in 
September 1992, November 1999, and September 2001, and copies 
of these reports have been associated with the file.  In his 
November 2001 Supplemental Statement of the Case, the RO 
notified the appellant of the evidence needed to substantiate 
his claims and provided him with information as to how to 
obtain assistance in developing his claim.  Under these 
circumstances, the appellant has been made aware of the 
information and evidence needed to substantiate the claims, 
and there is no reasonable possibility that further 
assistance to the appellant will aid in substantiating his 
claims.  For these reasons, a remand is not necessary for 
further development to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5103 and 5103A.

In evaluating the appellant's request for increased ratings, 
all of the medical evidence of record, including the 
appellant's relevant medical history is considered.  38 C.F.R. 
§ 4.2 (2001); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  The provisions of 38 C.F.R. § 4.1 (2001) 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994). 

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Terms such as "mild", "moderate" and "severe" are not 
defined in VA regulations.  Rather than applying an inflexible 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).  It should also be noted 
that the use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the appellant's service-connected disabilities are 
musculoskeletal in nature, they must be evaluated within the 
framework established by the Court in DeLuca.

Factual History

The appellant was originally granted entitlement to service 
connection for residuals of right femur and knee injuries, 
evaluated as 30 percent disabling, in a July 1975 rating 
decision.

A VA examination was conducted in June 1990.  The appellant 
provided a history of ligamentous and muscular injury to his 
right knee with a fracture of his right femur in multiple 
locations.  He reported a history of five separate surgeries 
on his knee and femur, and claimed that in the last two years 
he had started to develop severe pain in his low back area.  
He denied that he was currently taking medication, although 
he noted that he had taken Valium in the past for muscle 
spasms.  The appellant appeared in no acute distress.  His 
carriage and posture were within normal limits.  His gait was 
abnormal in that he limped on the right side.  His right 
iliac crest appeared to be approximately 1/2 inch lower than 
the left iliac crest.  There was prominence on the lateral 
aspect of the right femur which could possibly be caused from 
bony deformity.  There was normal range of motion within the 
right hip joint. 

Examination of the right knee revealed a well-healed, large 
scar, on the medial aspect of the appellant's right knee.  On 
the lateral aspect of his knee just above the joint was 
another scar.  These scars appeared to be traumatic in 
origin.  The appellant had normal range of motion of his 
right knee.  His knee appeared to be stable in all 
directions.  Leg length measurements taken from the superior 
iliac spine to the internal malleolus showed the right leg 
length to be 33 7/8 inches and the left leg length to be 33 
7/8 inches.  However, with the appellant lying in the supine 
position there appeared to be shortening of the right leg 
when compared to the left.  When the knees were flexed with 
the feet flat on the examination table, the left patella 
tibial junction appeared approximately 1/2 to 1 inch higher 
than that of the right.  

Examination of the lumbar spine region revealed a mild 
scoliosis involving the lower lumbar region which may be from 
pelvic tilt.  The straight leg raise on the right was 
positive at 45 degrees for producing pain in the low back 
area.  The straight leg raise at 80 degrees on the left was 
negative.  Deep tendon reflexes were symmetrical in the lower 
extremities.  The appellant demonstrated adequate toe stance 
and adequate heel stance.  The muscular development of the 
lower extremities appeared symmetrical although the right 
thigh appeared somewhat thicker than the left.  

The impression was, without review of the x-rays, that the 
appellant's symptoms of scoliosis and pain in the low back 
area most likely resulted from his service-connected injury.

VA treatment records revealed that the appellant reported 
that he was taking Valium for muscle spasms in his back in 
June 1990, and that he had been doing well with this 
treatment.  However, the examiner suggested slow detox from 
this treatment and noted that the appellant still would need 
effective treatment for muscle spasms.  A July 1990 entry 
reported that the appellant had decreased his Valium and was 
improving control of his muscle spasms with Flexeril. 

VARO granted the appellant entitlement to service connection 
for a low back disability, secondary to service-connected 
right leg disability, evaluated as 10 percent disabling, in a 
September 1990 rating decision.

A December 1990 VA treatment entry indicated that the 
appellant reported that he was doing well and that he had 
been working consistently.  The appellant complained of 
nonradiating back pain in the lower thoracic area in March 
1991.  The diagnosis was of scoliosis, muscle pain, for which 
medication was prescribed.  The appellant sought renewal of 
his medication prescription in April 1991 and continued to 
complain of back pain in May 1991, although the examiner 
noted no new subjective findings other than pain.  X-ray of 
the appellant's thoracic spine was normal.  In July 1991, the 
appellant continued to complain of nonradiating low back 
pain.  X-rays of the appellant's thoracic and lumbar spine 
were normal.  

A September 1991 VA treatment entry reported that the 
appellant sought a refill for Valium which he indicated he 
had been taking for his "nerves" for 4 to 5 years.  

A VA examination was conducted in September 1992.  The 
appellant reported that he was having more frequent and 
intense pain in his right thigh, knee and lower back, and 
that he had limited lifting and walking ability.  He claimed 
that it hurt to walk, lift, bend or sit for long periods.  
The examiner observed that his lumbar spine was normal in 
appearance and nontender to palpation.  There was no muscular 
vertebral spasm.  He flexed 80 degrees at the hip and had 
full extension to 30 degrees.  He could laterally bend to 35 
degrees on both sides and adequately rotated at the waist.  
There was a small degree of pelvic obliquity with the right 
side being slightly lower than the left.  His lower 
extremities were neurovascularly intact with intact 
symmetrical patella and Achilles reflexes.  Sensation to 
light touch was grossly intact.  Motor strength was 5/5 in 
all lower extremities.  X-rays of the lumbar spine revealed 
no significant pathological findings.  

The examiner also observed that the appellant's right lower 
extremity was 3 cm shorter than the left when measured from 
the anterior superior iliac spine to the medial malleolus.  
There was an obvious anterior bowing deformity of the right 
thigh and obvious lateral bowing deformity of the right thigh 
subsequent to femur fracture in the past.  There was a well-
healed, medial scarred incision as well as a transverse 10 cm 
incision and laceration from the original injury on the 
lateral aspect of the distal knee.  The hip itself 
demonstrated full range of motion, flexion to 120 degrees, 
and full extension without flexion contracture.  The 
appellant had 20 degrees of internal rotation and 40 degrees 
to 50 degrees of external rotation.  His right knee 
demonstrated full extension to 0 degrees.  He flexed to 
approximately 130 degrees on the right which was 5 degrees 
less than full flexion on the left.  His knees were stable to 
varus and valgus stress.  He had a negative Lachman's sign.  
Medial and lateral joint line tenderness was intact.  X-rays 
of the right knee revealed a minimal spur involving the lower 
pole of the patella.  The knee was otherwise unremarkable.  
X-rays of the right femur revealed an old healed fracture of 
the mid-shaft with over-riding of the fracture fragments and 
slight angulation at the fracture site laterally and 
anteriorly.  The femur was otherwise unremarkable.

The examiner diagnosed status post right femur fracture, 
treated in traction.  He noted that the appellant's leg 
length discrepancy was secondary to position of his femur.  
The mild scoliosis known in the past quite possibly could be 
secondary to the pelvic tilt and compensation for unequal 
limb lengths.  No neurological finding was made at this time.  
It was noted that the lack of 5 degrees of full flexion of 
the right knee was probably secondary to anterior musculature 
contracture from wounds, the traction treatment, etc.

VA treatment records reveal that the appellant continued to 
complain of low back pain in November 1992 and February 1993 
and received prescription renewal.  He was evaluated for the 
chronic use of Valium for back pain in June 1993.  A 
September 1997 treatment entry reported that the appellant 
hoped to settle a 2 to 3 year pending civil case involving an 
auto accident.

In a December 1998 letter, the appellant's private physician, 
Neil H. Levine M.D., summarized that he had treated the 
appellant for episodes of back strain and back injuries in 
the past, and that the appellant had last been seen in 
December 1995.  He reported that the appellant had been doing 
well until December 1998 following a motor vehicle accident.  
He improved, but injured his back at work in December 1998 
after he lifted a 50 pound cylinder.  He stated that he had 
difficulty getting up to a standing position or standing 
straight after sitting for a period of time.  Past history 
revealed he had shortening in his right leg secondary to a 
fracture of the femur and that he developed scoliosis as a 
result.  Clinical evaluation revealed that the appellant was 
in no acute distress.  He was able to walk with a normal heel 
to toe gait.  He was able to heel walk and toe walk.  There 
was a long thorical lumbar curve over the lumbosacral spine.  
There was no significant tenderness over the spinous 
processes.  There was mild tenderness in the area of the 
right sacroiliac joint.  There was no sciatic notch 
tenderness.  Range of motion of the lumbosacral spine was 
significantly limited.  With forward flexion, the fingertips 
reached to approximately 8 inches from the floor and flexion 
was approximately 56 degrees.  This caused pain in the right 
lower back.  Extension was 42 degrees and this was 
essentially painless.  The appellant exhibited essentially 
full range of motion of both hips in all planes.  He had 
shortening in the right lower extremity in the femur and this 
measured approximately 3.2 cm.  Neurovascular status of the 
lower extremities was in tack, peripheral pulses were intact.  
There was no pedal edema, and the skin was of normal color 
and turgor.  There was good capillary filling.  Neurological 
examination revealed no sensory or motor deficits.  Deep 
tendon reflexes including patella, and Achilles tendon were 
brisk and equal.  Dr. Levine opined that, based upon the 
present clinical examination, the appellant had an acute back 
strain with an underlying scoliosis secondary to shortening 
of the right femur from an injury in about 1974.  The 
appellant was to remain off work for another week with some 
restrictions upon his return.  

Treatment reports from Dr. Levine were also submitted which 
revealed that the appellant was seen in December 1998 
following a motor vehicle accident four weeks earlier.  He 
reported pain in his right low back and right gluteal 
approximately 1/2 hour after the accident.  He reported that, 
with his job repairing refrigeration units, he regularly 
climbed ladders and contorted his body in different 
positions.  He indicated that he lifted weight anywhere from 
10 to 300 pounds.  He reported that most of his pain occurred 
in his right lower back when he went from sitting to 
standing.  He reported that his back felt pain free upon 
prolonged walking.  Dr. Levine observed that the appellant's 
posture demonstrated pelvic obliquity with right pelvic crest 
lower than the left pelvic crest from the posterior view.  He 
had 5/5 strength bilaterally in the lower extremities.  Range 
of motion was within normal limits for his bilateral lower 
extremities.  He had lumbar extension to 10 degrees and 
flexion to 45 degrees.  Sensation was intact for the 
bilateral lower extremities.  He was tender to palpation at 
the right lumbar paraspinals and right gluteal.  Positive for 
central pressures at L5 spinous process.  Negative for hip 
scour test bilaterally, negative for SI joint clearing test 
bilaterally, negative for straight leg test bilaterally.  The 
appellant demonstrated leg length discrepancy of the right 
femur approximately 3 cm shorter than the left.  Neither 
prolonged lumbar flexion or extension had an affect on the 
appellant's symptoms of right low back pain or right gluteal 
pain.  The assessment was of lumbar pain secondary to motor 
vehicle accident, tender to palpation of the right lumbar and 
gluteal muscles, positive central pressures L5 vertebra, and 
leg length discrepancy.  The appellant attended physical 
therapy and reported overall improvement following his return 
to work.  

A July 1999 VA treatment entry reported that the appellant 
complained of chronic low back pain and bilateral knee pain, 
and requested narcotics.  The assessment was of chronic low 
back pain for which Tylenol and Darvocet was prescribed.  The 
appellant was seen for routine follow up in June 2000.  He 
complained of right knee/thigh pain.  He was taking Tylenol 
during the day and Darvocet as needed for pain at night.

September 1999 x-rays of the appellant's right femur revealed 
continued healing of the right mid shaft femur fracture.  X-
rays of his right knee revealed tricompartmental joint space 
loss of the right knee, degenerative changes including 
osteophyte formation.  The knees were in normal anatomic 
alignment bilaterally.  Leg length films revealed that the 
right leg had varus deformity involving the right femur with 
a healed fracture and bridging and it was approximately 3 cm 
shorter than the left leg.

A VA examination was conducted in November 1999.  The 
appellant reported that his back pain was becoming worse.  He 
claimed he was unable to lift.  He had pain in his lumbar 
region.  He took aspirin, Tylenol and Darvocet to help 
decrease his pain.  He had occasional numbness and tingling 
on his right lower extremity. However, his main symptom was 
pain versus the numbness and tingling.  He stated that he 
worked in the refrigeration business and was unable to climb 
ladders and do heavy lifting secondary to pain.  He claimed 
that he had used numerous sick days related to his back pain.  
The examiner observed that the appellant was well-developed 
and well-nourished.  In his right lower extremity, he had 
both medial and lateral distal femoral surgical scars from 
traction pin placements and open debridement of his open 
fracture.  He did have a noticeably shortened right lower 
extremity.  On examination it was approximately 3 to 4 cm 
short.  A scanogram was ordered to quantitatively document 
his leg length discrepancy.  He had quadriceps atrophy and 
atrophy of the right lower extremity when compared to the 
left.  He had 4+/5 strength on the right quad, 5/5 on the 
left.  He had full knee range of motion.  He had full ankle 
range of motion.  He was neurovascularly intact.  He had 
sensation to light touch distally.  He had palpable pulses in 
both lower extremities.  On strength, he had 2+ patellar and 
Achilles reflexes - clonus and strength testing.  He was able 
to do toe raises without inhibition on the left.  On the 
right, however, he became fatigued easily.  Forward flexion 
of his spine was to approximately 70 degrees; extension to 
about 15 degrees; lateral bending was to 20 degrees; and 
rotation was to 35 degrees.  He was nontender in his midline 
and had just minimal paraspinal tenderness.  The examiner 
ordered x-rays to see if he had degenerative changes in his 
lower back.  The examiner's impression was that, most likely, 
the appellant suffered mechanical lower back pain related to 
his leg length discrepancy from his fracture.

At his December 2000 hearing on appeal, the appellant 
testified regarding his right femur, right knee and back 
disabilities.  He claimed that he worked as a commercial 
refrigeration technician and that he was granted concessions 
because of his service-connected disabilities.  He reported 
that he was on a four-day workweek, he had helpers carry his 
ladders and tools, and he missed a lot of work.  Regarding 
his service-connected right leg disability, he claimed that 
he had constant pain that radiated to his neck.  He claimed 
that he would have swelling in his knee and have to wear a 
knee brace and use a cane.  He clarified that he usually 
would have to wear the knee brace after five or six trips up 
a ladder during the week and that he wore it on average, 
twelve to eighteen days per month.  He indicated that he had 
range of motion problems with his knee and limped.  He 
reported that he took Darvacet for knee pain, and that his 
knee "feels loose."  Regarding his service-connected back 
disability, the appellant reported severe sharp periodic 
localized pain with muscle spasms.  He claimed that he had 
lost "about a quarter" of his range of motion in his back.  
He indicated that he used the Darvacet for his back as well 
as his right leg.  The appellant's wife testified that they 
had been married for twenty years and believed that the 
appellant was in pain a good deal of the time and seemed to 
only obtain real relief from a bath.  She also claimed that 
his knee would sometimes swell to the size of a football.  
She reported that they stopped fishing and camping in about 
1990 to 1991 as the result of his disabilities.  

December 2000 x-rays of the appellant's right knee from Karen 
S. Fitzgerald M.D., of Health Tracks Immediate Care, 
indicated degenerative changes of the right knee and 
suprapatellar effusion with no bony abnormality.

Treatment records from the appellant's surgeon, Vincent L. 
Fragomeni M.D., were submitted.  A December 2000 worker's 
compensation note indicated that the appellant reported that 
almost two weeks prior to his presentation, he slipped from a 
ladder and twisted or jammed his right knee during his course 
of employment.  He had no specific instability findings, but 
did have some mild osteoarthritic change consistent with his 
old injury.  An MRI was planned which revealed a complex tear 
on the posterior horn of the medial meniscus with knee 
effusion, and changes of degenerative joint disease, most 
marked in the medial compartment.  Hospitalization reports 
from Hendricks Community Hospital for a period of admission 
in January 2001 indicate that the MRI revealed degenerative 
joint disease, and a medial meniscus tear.  Examination also 
revealed effusion and positive McMurray's sign.  An 
arthroscopy of the right knee with subtotal medial 
meniscectomy, retrieval of chondral loose body and chondral 
shaving was performed.  A statement from Dr. Fragomeni dated 
in February 2001 revealed that the appellant presented for 
follow up.  He had nearly full range of motion, though he 
still had a flexion contracture to a mild degree.  He had no 
synovitis or significant effusion.  Subjectively, his knee 
was still catching on occasion and giving him instability.  
Ongoing rehabilitation and follow-up in two weeks for release 
to unrestricted work activity was planned.  A March 2001 
status report indicated light duty restrictions.  The 
appellant was to limit climbing with minimized ladder ascent 
and descent.




A VA examination was conducted in September 2001.  
Examination revealed intact sensation in sural, saphenous, 
deep peroneal, superficial peroneal distributions.  The 
appellant had intact extensor hallucis longus, dorsiflexion, 
plantar flexion, quads, and hamstrings.  He had well-healed 
scars at the anterior aspect of his knee, additional scars 
along the lateral supracondylar region of his knee.  
Additionally, he did not have any medial or lateral joint 
line tenderness.  His ligaments were stable to varus and 
valgus stress.  His posterior cruciate ligament and anterior 
cruciate ligaments were intact.  He denied any pain on 
patellar shrug.  Review of radiographs obtained in 1999 
revealed that he had an approximately 3 cm shortening of his 
right femur, additional varus deformity.  No recent 
radiographs were available for evaluation involving his right 
knee.  His operative dictations were not available for 
review.  X-rays of his right knee revealed that his knees 
were normal anatomically, bilaterally.  There was 
tricompartmental joint space narrowing of the right knee.  
The left knee joint space was essentially normal on the AP 
image.  There was a bone island noted in the proximal tibia.  
Osteophyte formation was noted at the lateral margins of the 
patella.  There was no fracture or dislocation.  The patellae 
were not subluxated.  The impression was of tricompartmental 
joint space loss of the right knee.  Degenerative changes 
including osteophyte formation were noted at the right knee.  
The knees were in normal anatomic alignment bilaterally.  X-
rays of the right femur revealed an old mid shaft femur 
fracture in the stages of remodeling.  There had been 
interval remodeling since the comparison study.  It suggested 
ongoing healing.  No new fractures were identified.  The hip 
articulation was normal with the acetabula on the right.  The 
impression was of continued healing of the right mid shaft 
femur fracture.  

In light of his arthroscopic surgery, VARO, in a June 2001 
rating decision, granted the appellant a temporary total 
evaluation for treatment of a service-connected condition 
requiring convalescence pursuant to 38 C.F.R. § 4.30, 
effective for the period from January 19, 2001 to May 2001.





Right Leg Disability

1.  Entitlement to an increased rating for service-connected 
residuals of injuries to the right femur and knee with right 
leg shortening, currently evaluated as 30 percent disabling.

The appellant's right femur fracture disability is currently 
and appropriately rated by VARO pursuant to Diagnostic Codes 
5255-5275 of the Rating Schedule, indicating that his 
disability most closely resembles a femur disability and that 
it is rated based on lower extremity shortening.  See 38 
C.F.R. § 4.27, 4.71a Diagnostic Codes 5255, 5275 (2001).  
Clearly, the main disability associated with the appellant's 
right femur is the shortening of that extremity, which has 
been repeatedly confirmed in the medical evidence.

Diagnostic Code 5275 authorizes a 10 percent disability 
rating for shortening of a lower extremity of 1 1/4 to 2 
inches (3.2 cm - 5.1 cm).  A 20 percent disability rating is 
warranted for shortening of 2 to 2 1/2 inches (5.1 cm - 6.4 
cm).  Higher ratings are assigned to more extreme leg length 
discrepancies.  38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2001).  In this case, the medical evidence provides 
differing measurements of the degree of shortening of the 
appellant's right leg as compared to the left.  VA medical 
records show discrepancy measurements from as little as 3 
centimeters up to 4 centimeters. 

Even if a 4 cm discrepancy is conceded, no more than a 10 
percent disability rating is warranted.  A 4 cm shortening of 
a lower extremity warrants a 10 percent disability rating 
under Diagnostic Code 5275, the rating currently assigned by 
the RO.  Id.  No evidence suggests that the appellant's right 
leg is more than 5.1 cm shorter than his left leg, which is 
required for a rating in excess of 10 percent.  Id.



However, that does not end the inquiry.  It is also clear 
from the evidence of record that the appellant's right femur 
disability includes right knee pathology. The medical records 
show that his right knee has degenerative joint disease 
secondary to the right leg shortening.

The law allows for the assignment of a separate disability 
rating in certain instances. However, it may only be assigned 
when "none of the symptomatology [of a condition] is 
duplicative of or overlapping with the symptomatology of 
[another condition]."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Here, the appellant's residuals of a fractured right 
femur are manifested by no more than a 4 cm shortening of his 
right leg with associated angulation of the right leg, and 
with pain, fatigue, and weakness of the right thigh.  His 
right knee disability involves degenerative joint disease and 
is manifested, according to the medical evidence, by 
limitation of motion of 5 degrees flexion on the right 
compared with the left.  Subjectively, the appellant has 
complained of right knee pain, weakness, and fatigue. This 
disability is separate from that of his right femur and 
thigh, the site of his angulation deformity and 4 cm 
shortening.

In light of the above, a separate disability rating is 
warranted for right knee arthritis.  See also 38 C.F.R. § 
4.58 (2001) (With a service-incurred amputated or shortened 
lower extremity, a disabling arthritis in the same extremity 
or in both lower extremities, if associated with the 
shortening, will be considered service- incurred and will 
generally require separate evaluation.).

Degenerative arthritis is specifically covered under 
Diagnostic Code 5003 of the Rating Schedule.  It authorizes a 
disability rating based on the limitation of motion of the 
specific joint or joints involved.  When limitation of motion 
is noncompensable under the appropriate diagnostic code, then 
a 10 percent rating is for application for each major joint 
involved.  Limitation of motion must be confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
Diagnostic Code 5003 authorizes a 10 percent rating with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, and a 20 percent rating when such 
involvement includes occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003 (2001).

Limitation of motion of the knee is covered under Diagnostic 
Code 5260 and Diagnostic Code 5261.  Diagnostic Code 5260 
pertains to limitation of flexion motion and authorizes 
disability ratings from noncompensable (0 percent) to 30 
percent based on the degree of limitation of flexion.  The 
minimum noncompensable rating applies to flexion limited to 
60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  
Diagnostic Code 5261 authorizes a noncompensable rating for 
extension motion limited to 5 degrees and a 10 percent rating 
for extension limited to 10 degrees; higher ratings are 
authorized for more severe limitation of extension motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Here, the evidence shows that the appellant's right knee had 
range of motion from 0 to 130 degrees during the September 
1992 VA examination with a subsequent report of full range of 
motion on VA examination in November 1999, and with 
"nearly" full range of motion on private examination in 
December 2000.  Overall, there is no indication in the record 
that the appellant's right knee ever had flexion limited to 
60 degrees nor extension limited to 5 degrees, the limitation 
of motion required for a noncompensable rating under 
Diagnostic Code 5260 and 5261, respectively.  As such, a 10 
percent rating is not authorized on this basis.

However, it is the policy of VA to award the minimum 
compensable disability rating for painful motion in an 
affected joint.  38 C.F.R. § 4.59 (2000).  Here, the medical 
evidence shows that the appellant has pain and fatigue in his 
right knee.  This was specifically noted by the VA examiner 
in the November 1999 examination report.  Given that the 
Board must consider pain on motion and other functional 
impairment, see DeLuca v. Brown, supra, it is concluded that 
the appellant meets the requirements for a separate 10 
percent disability rating for his right knee arthritis.



However, after application of the benefit of the doubt, based 
upon review of the entire evidence of record, a 30 percent 
disability rating is warranted under Diagnostic Code 5255.  
Diagnostic Code 5255 requires malunion of the femur with 
marked hip or knee disability.  38 C.F.R. § 4.71a, DC 5255 
(2001).  The evidence of record indicates that that the 
appellant's right femur has malunion as there is some 
angulation due to the prior fractures.  38 C.F.R. § 4.44 
(2001).  Furthermore, there is sufficient evidence of 
"marked" hip or knee disability in light of the appellant's 
complaints of pain, fatigue and weakness with degenerative 
changes on x-ray and some evidence of limitation of motion.  

There is no evidence of nonunion or false joint warranting a 
60 percent disability evaluation.  Similarly, there is no 
evidence of record that the veteran has ankylosis of the hip 
(Diagnostic Code 5250), thigh flexion limited to 10 degrees 
(Diagnostic Code 5252), a flail hip joint (Diagnostic Code 
5254), ankylosis of the knee (Diagnostic Code 5256), or 
severe subluxation or lateral instability of the knee 
(Diagnostic Code 5257), the other applicable codes of the 
Rating Schedule that allow for a 30 percent disability rating 
or more for hip and knee disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250, 5252, 5254, 5256, 5257 (2001).

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

In light of the above, the appellant's claim for an increased 
disability rating for residuals of injuries to the right 
femur and knee with right leg shortening, is denied. 




Mechanical Low Back Pain

2.  Entitlement to a rating higher than 10 percent for 
service-connected mechanical low back pain secondary to leg 
length discrepancy with degenerative changes, for the period 
preceding October 4, 1999.

3.  Entitlement to a rating higher than 20 percent for 
service-connected mechanical low back pain secondary to leg 
length discrepancy with degenerative changes, for the period 
beginning October 4, 1999.

A 10 percent disability rating is warranted for slight 
limitation of motion, a 20 percent disability evaluation is 
warranted for moderate limitation of motion, and a 40 percent 
disability rating is warranted for severe limitation of motion 
of the lumbosacral spine.  38 C.F.R. § 4.72 Diagnostic Code 
5292 (2001).  

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability evaluation.  A 20 percent 
disability evaluation is assigned for lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.  Severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is assigned a 
40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).
 
The schedular criteria for intervertebral disc syndrome call 
for a 10 percent disability rating for mild symptoms; a 20 
percent disability rating for moderate symptoms, with 
recurring attacks; a 40 percent disability rating for severe 
symptoms, with recurring attacks and intermittent relief; and 
a 60 percent disability rating for pronounced manifestations, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.72 Diagnostic Code 5293 (2001).

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010 (2001).  The schedular criteria for 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
evaluation is warranted for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups; and a 20 percent disability evaluation is 
warranted for involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. 4.71a Diagnostic Code 5003 (2001).  
It is noted that the 10 percent ratings based on x-ray 
findings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 5003 (2001).

As mentioned, the Court has held that VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 167 (1991).  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that codes that provide 
a rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to such factors as pain, 
weakened movement, excess fatigability, and incoordination).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted, including 
during flare-ups.

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code.  VAOPGCPREC 36-97, 
(December 12, 1997).

A review of the medical evidence preceding October 4, 1999 
indicates that manifestations of the appellant's service-
connected mechanical low back pain secondary to leg length 
discrepancy with degenerative changes, evaluated as 10 
percent disabling, more nearly approximate a 20 percent 
disability evaluation for moderate limitation.  38 C.F.R. 
§ 4.7, 4.72 Diagnostic Code 5292 (2001).  Range of motion of 
the lumbar spine was significantly limited in December 1998, 
the appellant's fingertips reached approximately 8 inches 
from the floor, flexion was to approximately 56 degrees with 
pain, and extension was to 42 degrees.  The appellant was 
also taking medication for muscle spasms in his back as early 
as June 1990.  A 20 percent disability evaluation continues 
to be warranted beginning October 4, 1999.

However, a review of the medical evidence does not indicate 
limitation of motion of the lumbar spine warranting more than 
a 20 percent disability evaluation for moderate limitation 
before or after October 4, 1999.  38 C.F.R. § 4.72 Diagnostic 
Code 5292 (2001).  The appellant had forward flexion to 70 
degrees, extension to 15 degrees, lateral bending to 20 
degrees and rotation to 35 degrees on VA examination in 
November 1999 with no tenderness at the midline and only 
minimal paraspinal tenderness.  Also, no more than a 20 
percent disability evaluation is warranted pursuant to 
Diagnostic Code 5295.  The appellants has not had severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion which would warrant a 40 
percent disability evaluation.  X-rays have revealed no 
significant pathological findings and the appellant reported 
that he had subjectively only lost "about a quarter" of his 
range of motion of his back.

Further, the appellant has had no more than moderate symptoms 
warranting a 20 percent rating under 38 C.F.R. § 4.72 
Diagnostic Code 5293 (2001).  A 40 percent disability rating 
under Diagnostic Code 5293 would require severe symptoms with 
recurring attacks and intermittent relief.  

Accordingly, an increased rating from 10 to 20 percent is 
warranted for the appellant's service-connected mechanical 
low back pain secondary to leg length discrepancy with 
degenerative changes preceding October 4, 1999, and the 
preponderance of the evidence is against his claim for a 
disability rating greater than 20 percent for service-
connected mechanical low back pain either preceding or 
following October 4, 1999.

Consideration has been given regarding whether the factors 
addressed at 38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the 
grant of a higher evaluation.  See DeLuca v. Brown, 8 
Vet.App. 202, 205-207 (1995).  However, the clinical evidence 
does not reflect that fatigability, weakness, incoordination, 
or disuse atrophy are currently associated with the 
appellant's service-connected low back disability, and the 
resultant impairment has been contemplated by the 20 percent 
rating.  Overall, the 20 percent rating for mechanical low 
back pain adequately compensates the appellant for the degree 
of disability which is objectively shown, including that due 
to pain on use.  With consideration of the provisions of 38 
C.F.R. §§ 4.7, 4.10, 4.40 and 4.45, the appellant's 
symptomatology supports no more than a schedular rating of 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293.

Application of the extraschedular provision is again not 
warranted.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.

ORDER

A rating in excess of 30 percent for residuals of injuries to 
the right femur and knee with right leg shortening is denied.

An increased rating to 20 percent for mechanical low back pain 
secondary to leg length discrepancy with degenerative changes 
is granted for the period prior to October 4, 1999, subject to 
regulations for the award of monetary benefits.

A rating inexcess of 20 percent for mechanical low back pain 
secondary to leg length discrepancy with degenerative changes 
beginning October 4, 1999 is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

